Citation Nr: 0638576	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


 
INTRODUCTION

The veteran had active service from November 1962 to May 
1963, and from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.

3.  The competent and probative medical evidence of record 
shows the veteran's current low back disability is a 
congenital defect, and there is no competent evidence of 
record which shows that the veteran's current low back 
disability is due to any incident or event in service.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision.  In the present 
case, this was done.  In July 2003, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The July 2003 
letter informed the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA and the service department.  He was advised that 
it was his responsibility to send medical records showing he 
has a current disability as well as records showing a 
relationship between his claimed disabilities and service, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also advised 
that he should send information describing the additional 
evidence or the evidence itself.  This effectively informed 
him that he should provide any evidence in his possession 
that pertains to his claims for service connection.  

The Board finds the content of the July 2003 letter provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Following the VCAA 
letter, the May 2004 Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) were issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that he has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Hearing Loss and Tinnitus

Due to the similar medical history and evidence related to 
the veteran's claims for hearing loss and tinnitus, as well 
as the similar disposition of the issues, the Board will 
address them in a common discussion.  

The veteran asserts that service connection for hearing loss 
and tinnitus is warranted because he incurred significant 
noise exposure during active service.  Specifically, the 
veteran asserts that he was trained in light weapons and was 
exposed to rifle, machine gun, bazooka, and grenade fire.  In 
a June 2003 written statement, the veteran stated he did not 
have significant noise exposure prior to service and, 
although he worked in a refinery for 10 years after service, 
he did not believe his post-service noise exposure was 
significant or extreme.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Upon careful review of the evidentiary record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for hearing loss and tinnitus.  In 
making the above determination, the Board notes the service 
medical records (SMRs) are negative for any complaints, 
treatment, or findings related to hearing loss or tinnitus.  
In fact, an audiometric examination conducted in June 1967 
contained no audiological readings indicative of hearing loss 
as defined by VA.  In addition, reports of medical 
examinations dated in October 1962 and May 1963 revealed the 
veteran had normal hearing (15/15) bilaterally on spoken and 
whispered voice tests and corresponding reports of medical 
histories are silent for any complaints of ear, nose, or 
throat abnormalities.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

Review of the evidence reveals the veteran was diagnosed with 
moderate sensorineural hearing loss and tinnitus following a 
private audiological examination in January 2004.  The 
physician who conducted the examination opined that the 
veteran's hearing loss and tinnitus are related to his 
military service, based on the veteran's report that he 
served around heavy equipment in service.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66, 70 (1991), the Board is obligated to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board has carefully considered the opinion rendered by 
the private physician who conducted the January 2004 
audiological examination; however, we find his opinion to be 
of lessened probative value.  The Board does note the 
veteran's military occupational specialty (MOS) was a heavy 
equipment operator; however, there is no competent evidence 
of record showing, nor did the private physician explain how, 
operating heavy equipment causes sensorineural hearing loss.  
In this regard, the Board notes there is no evidence that the 
veteran operated heavy equipment in a combat zone where he 
was experienced significant noise trauma and, although the 
veteran's active service included service during the Vietnam 
era, his DD Form 214 reflects no foreign and/or sea service.  
Moreover, the private physician did not address the 
relationship, if any, the veteran's post-service noise 
exposure had on his current hearing impairment.  As a result, 
it appears the physician who conducted the January 2004 
private audiological examination merely provided a conclusory 
opinion based on the veteran's report of service, without 
having the opportunity to review the veteran's SMRs and 
without providing an adequate etiological foundation to 
support his conclusion.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (failure of physician to give basis 
for opinion affects the weight and credibility of the 
evidence).

In evaluating the ultimate merit of these claims, the Board 
also finds probative that the evidentiary record includes VA 
treatment records dated from December 1994 to December 2005 
which are negative for any complaints, treatment, or findings 
related to hearing loss and tinnitus.  In fact, more than 30 
years passed between the veteran's discharge from service and 
the first time he is shown to have hearing loss and tinnitus 
in January 2004.  As such, the Board finds the preponderance 
of the evidence is against the grant of service connection 
for hearing loss and tinnitus.  

Service connection for bilateral hearing loss and tinnitus on 
a presumptive basis is not available in this case, because, 
as noted, there is no indication in the evidence of record 
that the veteran manifested an organic disease of the nervous 
system, shown to include either hearing loss or tinnitus, to 
a compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board finds probative that the 
veteran has not submitted or identified medical records which 
show he suffered from bilateral hearing loss or tinnitus 
between the time he was separated from service, in November 
1968, and January 2004.  The Board finds that the gap of many 
years between the time the veteran was separated from service 
and was first shown to have a hearing impairment 
preponderates against a finding that his hearing problem is a 
chronic disorder which originated in, or shortly after, 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  

In summary, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus cannot be granted because 
there is no evidence of hearing loss or tinnitus during 
service or until more than 30 years thereafter and there is 
no competent medical evidence which provides a nexus between 
the veteran's current hearing loss and tinnitus and military 
noise exposure.  Therefore, the Board finds the preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss and tinnitus, and there is no 
reasonable doubt to be resolved.  See Gilbert, supra.  

B.  Low back disability

The veteran asserts he currently has a low back disability 
that was incurred during service.  He specifically states 
that he injured his back in 1967 after a locker fell on him 
and he was hospitalized at Fort McArthur Hospital in San 
Pedro, California.  After carefully reviewing the evidence of 
record, the Board finds the preponderance of the evidence is 
against the veteran's claim for service connection.

Review of the SMRs reveals that, in March 1963, the veteran 
was diagnosed with a muscle strain in his lower back and was 
prescribed medication.  The SMRs are negative for any 
additional complaints, treatment, or findings related to a 
low back disorder.  In fact, a June 1967 report of medical 
examination reflects the veteran's spine was normal on 
clinical examination.

The first time the veteran is shown to have a low back 
disorder is in May 1997, when he complained of low back pain 
that had persisted for three years.  No diagnosis was 
rendered at that time and there is no further mention of a 
low back problem until April 1999, when the veteran again 
complained of chronic low back pain.  In September 1999, he 
was diagnosed with congenital spinal stenosis based on X-rays 
or radiographs that suggested, as noted by the interpreting 
physician, that the congenital stenosis was likely due to 
short pedicles in the veteran's back.  

The Board notes the veteran's current low back disability has 
been determined to be a congenital defect.  Congenital or 
developmental defects are not considered disabilities for VA 
compensation purposes and may not be service connected.  See 
38 C.F.R. § 3.303(c).  In addition, there is no competent 
evidence of record showing the veteran's congenital spinal 
stenosis was aggravated by or otherwise related to his period 
of active duty.  Although the veteran was diagnosed with a 
muscle strain in service, the Board again notes subsequent 
SMRs are negative for any complaints or findings related to a 
low back disability, and thus, finds the in-service condition 
to be an acute and transitory condition without any residual 
disability.

In this context, the Board finds probative that the veteran 
has complained of low back pain since May 1997 and no medical 
professional has ever related his current diagnosis to his 
active service, including any muscle strain or other low back 
disorder manifested therein.  Moreover, the Board finds that 
the gap of more than 30 years between the time the veteran 
was separated from service and was first shown to be 
diagnosed with a low back disability preponderates against a 
finding that his low back disability is a chronic disorder 
which originated in service, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  

The only evidence that suggests the veteran's current low 
back disability is related to service is his own statements.  
While the Board does not doubt that the veteran sincerely 
believes his current low back disability is related to his 
period of active service, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as medical etiology and causation of disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

As a result, the Board finds the veteran does not currently 
have a disability for which service connection may be 
granted, nor is there evidence that his current disability is 
related to any incident or event in active service.  
Therefore, the Board finds the preponderance of the evidence 
is against the claim for service connection for a low back 
disability, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disability 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


